MEMORANDUM***
The evidence presented at trial was sufficient to sustain the jury convictions of Appellant Clifford Marcus Winkles (‘Winkles”). A jury’s guilty verdict should not be disturbed if “viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” United States v. Bautista-Avila, 6 F.3d 1360,1362 (9th Cir. 1993) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)) (emphasis in original). Because there is substantial evidence supporting the jury’s findings that Winkles conspired to commit armed robbery and tampered with a witness, his appeal lacks merit.
There was sufficient evidence from which the jury could infer that Winkles had an agreement with his co-defendant to rob the bank on two separate occasions. See United States v. Bishop, 1 F.3d 910, 911 (9th Cir.1993) (existence of conspiracy may be proved through circumstantial evidence). The conviction for armed bank robbery and using or carrying a firearm during a crime of violence was proper under Pinkerton v. United States, 328 U.S. 640, 66 S.Ct. 1180, 90 L.Ed. 1489 (1946), because Winkles’ co-defendant used the gun in furtherance of the conspiracy, id. at 647, and it was reasonably foreseeable that the gun would be used. See United States v. Johnson, 886 F.2d 1120, 1123-24 (9th Cir.1989).
Finally, there was abundant evidence that Winkles attempted to intimidate witness Felicia Romero with the intent to prevent her testimony. See United States v. Willard, 230 F.3d 1093, 1095 (9th Cir. 2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.